DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis or the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frenkel et al. (US 2017/0005958).
	Regarding claim 1, Frenkel et al. discloses a method of detecting an undesirable event or condition in a patient, comprising: 
receiving a first input signal (at a Backend server as disclosed in sections 0232-0236) from an UWB radar (see sections 0156-0166, 0203-0206, 0293-0299 and 0309) configured to monitor an environment occupied by the patient and including information representative of the patient’s motion (as disclosed in sections 0156-0166 and 0203-0206); 
processing data derived from the first input signal (as disclosed in sections 0232-0236) using a pattern recognition model (behavior model as disclosed is sections 0116-0117 and 0155) to detect and classify patterns in the data derived from the first input signal as indicative or predictive of an undesirable event or condition (anomaly detection as disclosed in section 0118)  
involving the patient; 
issuing an alarm (as disclosed in sections 0156 and 0167-0168) when a pattern is classified as indicative or predictive of an undesirable event or condition (anomaly detection) in the patient; 
creating a log of data (by aggregating daily activities in a behavioral modeling engine as disclosed in sections 0112-0117) derived from the first input signal (from sensors) and associated with a detection of a pattern classified as indicative or predictive of an undesirable event (anomaly detection as disclosed in section 0118); 
processing, at intervals, the log using a machine learning algorithm (see sections 0201-0202) to create an updated pattern recognition model (as disclosed in sections 0070 and 0168).
Regarding claim 2, Frenkel et al. discloses pattern recognition model is a pre-trained model (as disclosed in sections 0201-0202) enabling detection of abnormal behavior (anomaly detection as disclosed in section 0118) based on an input signal received from an UWB radar (as disclosed in sections 0156-0166 and 0203-0206).
Regarding claim 3, Frenkel et al. discloses the trained model is specifically trained to enable detection of at least one of an onset of an epileptic seizure and a fall (as disclosed in sections 0118-0123). 
Regarding claim 4, Frenkel et al. discloses the log is further processed to detect changes over time and capture changes in patient medical condition (as disclosed in sections 0194-200 and 0226-0227).
Regarding claim 5, Frenkel et al. discloses receiving a second input signal from at least one additional sensor (as disclosed in sections 0125-0153); and including the second input signal with the first input signal when the first input signal is processed and monitored (see section 0232, wherein the server processes all sensor signals).
Regarding claim 6, Frenkel et al. discloses at least one additional sensor is chosen from the group consisting of: a microphone, a thermometer, a photodetector, an air quality sensor, an air humidity sensor, VOC-sensor, a barometer, and a heart rate sensor (see section 0149). 
Regarding claim 7, Frenkel et al. discloses the first input signal further includes information representative of said patient’s vital signs (through use of the biometric sensors as disclosed in section 0149).
Regarding claim 8, Frenkel et al. discloses the receiving and processing using a pattern recognition model (see sections 0116-0118) is performed in a local device (backend server as disclosed in section 0232 which can be implemented locally using a processor as disclosed in section 0309) containing or connected to the UWB radar. 
Regarding claim 9, Frenkel et al. discloses the processing of the log using a machine learning algorithm to create an updated pattern recognition model (as disclosed in sections 0070, 0168, see also sections 0201-0202) is performed by a machine learning module in a local device (backend server as disclosed in section 0232 which can be implemented locally using a processor as disclosed in section 0309) containing or connected to said UWB radar.
Regarding claim 10, Frenkel et al. discloses processing of the log using a machine learning algorithm to create an updated pattern recognition model (as disclosed in sections 0070 and 0168) is performed by transmitting log data to a server based cloud service (see section 0232) over a wide area network and receiving the updated pattern recognition model (as disclosed in sections 0245-0255) from the server based cloud service in response. 
Regarding claim 11, Frenkel et al. discloses the information representative of the patient’s motion includes information representative of random body movement (see sections 0154-0169, abnormal movement/motion behavior).
Regarding claim 12, Frenkel et al. discloses upon detecting abnormal behavior: classifying the abnormal behavior as indicative as a specific event or prediction (as disclosed in section 166); selecting a message to be representative of or associated with the alarm based on the result of the classifying (see sections 0167-0169); and transmitting or publishing the message to an intended recipient (as disclosed in sections 0167-0173).
Regarding claim 13, Frenkel et al. discloses a device for monitoring a patient in order to detect undesirable events or conditions, comprising:
a processor (see section 0028) configured to receive sensor data including a first input signal (at a Backend server as disclosed in sections 0232-0236) from an UWB radar (see sections 0156-0166, 0203-0206, 0293-0299 and 0309);
a memory (see section 0232);
a pattern recognition model (behavior modeling as disclosed is sections 0116-0117 and 0155) stored in the memory and enabling the processor to perform pattern recognition processing of data derived from the first input signal (as disclosed in sections 0232-0236) and to detect and classify patterns in the data derived from the first input signal as indicative or predictive of an undesirable event or condition (anomaly detection as disclosed in section 0118)  in a patient within field view of the UWB radar (see sections 0216-0222);
a communication interface (see section 0241);
wherein the processor is configured to:
transmit an alarm message (as disclosed in sections 0156 and 0167-0168) over the communication interface when a pattern is classified as indicative or predictive of an undesirable event or condition (anomaly detection) in the patient; 
create a log of data (by aggregating daily activities in a behavioral modeling engine as disclosed in sections 0112-0117) derived from the first input signal (from sensors) and associated with a detection of a pattern classified as indicative or predictive of an undesirable event (anomaly detection as disclosed in section 0118); 
process at intervals, the log using a machine learning algorithm (see sections 0201-0202) to create an updated pattern recognition model (as disclosed in sections 0070 and 0168).
Regarding claim 14, Frenkel et al. discloses a machine learning module (see sections 0201-0202) and wherein the processor is configured to create the log by storing a segment of the data derived from the first input signal along with a result of classification of pattern included in the segment in the memory (by aggregating daily activities and classifying them in a behavioral modeling engine as disclosed in sections 0112-0117), and to process the log using the machine learning module (wherein the log is processed to detect anomalies as disclosed in section 0118).
Regarding claim 15, Frenkel et al. discloses the machine learning module is installed as a software module in memory (see sections 0228 and 0232-0233, wherein it is the understanding of the Examiner that the machine learning modules disclosed in sections 0201-0202 are contained as software in the back-end server.
Regarding claim 16, Frenkel et al. discloses the processor is configured to create the log (as disclosed in sections 0112-0117) by transmitting a segment of the data derived from the first input signal along with a result of classification of a pattern included in the segment to a cloud service (see section 0232) for inclusion (aggregated) in a log maintained by the cloud service (see also section 0070); and to process the log using a machine learning algorithm (as disclosed in sections 0201-0202) by transmitting log data to a server based cloud service (as disclosed in sections 0232-0241) over a wide area network using the communication interface (as disclosed in section 0241) and receiving the updated pattern recognition model (as disclosed in sections 0245-0255) from the server based cloud service in response.
Regarding claim 17, Frenkel et al. discloses the log is further processed to detect changes over time (see sections 0070 and 0194-0200) and capture changes in patient medical condition (see sections 0149 and 0188-0193). 
Regarding claim 18, Frenkel et al. discloses the log is further processed to detect changes over time (see sections 0070 and 0194-0200) and capture changes in patient medical condition (see sections 0149 and 0188-0193). 
Regarding claim 19, Frenkel et al. discloses receiving a second input signal from at least one additional sensor (as disclosed in sections 0125-0153); and including the second input signal with the first input signal when the first input signal is processed and monitored (see section 0232, wherein the server processes all sensor signals).
Regarding claim 20, Frenkel et al. discloses receiving a second input signal from at least one additional sensor (as disclosed in sections 0125-0153); and including the second input signal with the first input signal when the first input signal is processed and monitored (see section 0232, wherein the server processes all sensor signals).



Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571)-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        June 16, 2022